     Case 2:20-cv-00385-JAM-DB Document 24 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELO M. LOVE,                                     No. 2:20-cv-0385 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    SUSAN PERRY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed June 26, 2020 (ECF No. 16) are adopted in

28   full;
                                                          1
     Case 2:20-cv-00385-JAM-DB Document 24 Filed 08/24/20 Page 2 of 2

 1          2. Plaintiff’s claims against defendants Perry, Griffith, Cox, and the California
 2   Correctional Center are dismissed; and
 3          3. Plaintiff’s First Amendment claim against defendant Brewer is dismissed.
 4
     DATED: August 24, 2020
 5
                                                  /s/ John A. Mendez____________                _____
 6

 7                                                UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
